EXHIBIT 10.11




[LETTERHEAD OF SEARS HOLDINGS CORPORATION]






January 29, 2014




Mr. Robert A. Riecker




Dear Rob,


As you continue in the role of Vice President, Controller and Chief Accounting
Officer, we are pleased to provide you with the following compensation changes,
subject to approval by the Compensation Committee of the Sears Holdings
Corporation Board of Directors (the “Compensation Committee”).
The changes to your compensation package are as follows:


•
Annual base salary at a rate of $375,000, effective February 2, 2014.



•
Upon the completion or conclusion of both the spin-off of Lands’ End and Sears
Auto from Sears Holdings Corporation (“SHC”), you will receive a one-time
project bonus of $50,000 (gross), provided you remain actively employed with SHC
through the effective date (or conclusion) of each spin-off. The project bonus
will be payable as soon as administratively possible following the latest
effective date (or conclusion) of the two spin-offs. This project bonus shall be
a special bonus and shall not be eligible compensation for purposes of any
qualified or nonqualified retirement plan maintained by SHC.



Rob, we are excited about the important contributions you will continue to make
to the company as a member of the Executive Leadership Team. I look forward to
your acceptance of our offer. If you need additional information or
clarification, please call.


To accept, sign and date below and return this letter to me.


Sincerely,


/s/ Dean Carter
Dean Carter
Accepted:
 
 
 
 
 
 
 
/s/ Robert A. Riecker
 
02/06/2014
 
Robert A. Riecker
 
Date
 
 
 
 
 






